DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.

Claim Objections
Claims 5, 6, & 16 are objected to because of the following informalities:  
Claim 5, should be revised to: --wherein [[the]] a fillet radius at the annular inlet is greater than a [[the]] fillet radius at the annular exit--;
Claim 6, should be revised to: --wherein [[the]] a fillet radius at the annular inlet is greater than a [[the]] fillet radius at the annular exit--;
Claim 16, should be revised to: --wherein [[the]] a fillet radius at the annular inlet is greater than a [[the]] fillet radius at the annular exit--;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anastas (US 2017/0292393).
Regarding independent claim 1, Anastas discloses an on-board injector 212 (“tangential on-board injector” (TOBI)) that delivers discharge air toward a turbine rotor 102 of a gas turbine engine (Anastas Fig. 1A, 2B; Para. 0035), comprising: 
a first wall 224 (Anastas Fig. 2B below); 
a second wall 226 spaced from said first wall to define an annular inlet and an annular exit (Anastas Fig. 2B below, Para 0040), wherein the first wall has a first length and the second wall has a second length (Anastas Fig. 2B below); and 
a plurality of airfoils 220, 222 extending between the first wall and the second wall to segregate discharge air from the annular inlet (Para. 0041-43), wherein each of the plurality of airfoils extend from the annular inlet and the annular exit and completely across the first length and the second length (Anastas Fig. 2A-2C, Para. 0041, each airfoil 220, 222 have respective leading edges 220a & 222a at the annular inlet as shown, and respective trailing edges 220b, 222b at the annular exit as shown, hence each airfoil extends across the entire length of the first and second walls 224 & 226 respectively).

    PNG
    media_image1.png
    479
    580
    media_image1.png
    Greyscale

Regarding claim 8, Anastas discloses the on-board injector as recited in claim 1, wherein the on-board injector 212 (Anastas Fig. 2A-2C) is a tangential on-board injector (Abstract, Para. 0005, 0012, “The gas turbine engine includes a tangential on-board injector (TOBI) having: a TOBI body, a first TOBI airfoil disposed within the TOBI body”; Para. 0039).
Regarding independent claim 9, Anastas discloses a gas turbine engine (Abstract, Para. 0034), comprising: 
a combustor (implicit in a gas turbine engine of the type shown); a turbine 100 located downstream of the combustor (Para. 0035); and 
an on-board injector 212 that delivers discharge air toward the turbine (Anastas Fig. 1A, Para. 0035), comprising: 

a second wall 226 spaced from said first wall to define an annular inlet and an annular exit (Anastas Fig. 2B below, Para 0040), wherein the first wall has a first length and the second wall has a second length (Anastas Fig. 2B above); and 
a plurality of airfoils 220, 222 extending between the first wall and the second wall to segregate discharge air from the annular inlet (Para. 0041-43), wherein each of the plurality of airfoils extend from the annular inlet and the annular exit and completely across the first length and the second length (Anastas Fig. 2A-2C, Para. 0041, each airfoil 220, 222 have respective leading edges 220a & 222a at the annular inlet as shown, and respective trailing edges 220b, 222b at the annular exit as shown, hence each airfoil extends across the entire length of the first and second walls 224 & 226 respectively).
Regarding claim 17, Anastas discloses the gas turbine engine as in claim 9, wherein the on-board injector directs cooling air to a rotor hub of the turbine (Anastas Fig. 1A, this is the function of a TOBI, Para. 0004, 0035).
Regarding claim 18, Anastas discloses the gas turbine engine as in claim 9, wherein the on-board injector is a tangential on-board injector (Abstract, Para. 0005, 0012, “The gas turbine engine includes a tangential on-board injector (TOBI) having: a TOBI body, a first TOBI airfoil disposed within the TOBI body”; Para. 0039).
Regarding independent claim 19, Anastas discloses a method of forming an on-board injector of a gas turbine engine, comprising: 
securing a first wall 224 to a second wall 226 via a plurality of airfoils 220, 222 extending between the first wall and the second wall (Anastas Fig. 2B above), wherein the first wall is spaced from the second wall to define an annular inlet and an annular exit (Anastas Fig. 
Regarding claim 20, Anastas discloses the method as in claim 19, wherein the on-board injector is formed from a casting process.(Para. 0045 “the TOBI may be machined, cast, or otherwise formed”, claims 7 & 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 13, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anastas in view of Lee (US 2006/0275112).
Regarding claims 2, 3 & 4, Anastas discloses the on-board injector as recited in claim 1 thus far, but fails to disclose wherein the plurality of airfoils each have a variable fillet extending between the airfoil and the first wall; wherein the plurality of airfoils each have a variable fillet extending between the airfoil and the second wall.  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the on-board injector of Anastas to include a variable fillet extending between the airfoil and the first wall, and between the airfoil and the second wall, as taught by Lee, in order to provide the on-board injector with airfoils that possess a larger leading edge fillet radius that accelerates boundary layer flow and reduces horseshoe vortex strength, thereby improving efficiency of the injector (Lee Para. 0029).  The provision of a fillet also provides increased ease of manufacturability and increased structural strength and lower stress for the injector (Lee Para. 0029).  While Lee is directed towards a turbine nozzle segment, the teachings of a fillet having variable radius of curvature is applicable to the injector of Anastas, since both direct a flow of fluid towards a turbine, and form an annular ring nozzle comprising a plurality of airfoils.  One skilled in the art would be motivated to incorporate the fillets as taught by Lee to the TOBI of Anastas to achieve the same predictable benefits as discussed by Lee.
Regarding claims 5 & 6, Anastas in view of Lee teaches the on-board injector as recited in claims 2 & 3 respectively thus far, but fails to teach wherein the fillet radius at the annular inlet is greater than the fillet radius at the annular exit.  
Lee teaches wherein the fillet radius 44, 50 of the variable fillets between both the first and second walls and the airfoil at the annular inlet is greater than the fillet radius at the annular exit (Lee Fig. 3, Para. 0023, regarding the fillet between the first wall 26 and airfoil 12, “The leading edge 14 at the vane tip 20 is therefore enlarged with an increased fillet radius, compared to a prior art vane without the outer compound fillet 44”; Lee Fig. 5, Para. 0025, “The leading edge 14 at the vane root 18 is therefore enlarged with an increased fillet radius, compared to a prior art vane without the inner compound fillet 50.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the on-board injector of Anastas to include a larger fillet radius at the annular inlet (i.e. at the leading edge of the airfoil), as taught by Lee, in order to accelerate boundary layer flow at the airfoil leading edge and reduce horseshoe vortex strength, thereby improving efficiency of the injector (Lee Para. 0029).  
Regarding claim 7, Anastas in view of Lee teaches the on-board injector as recited in claim 1, and Anastas further teaches wherein the on-board injector 212 (Anastas Fig. 2A-2C) is a tangential on-board injector (Abstract, Para. 0005, 0012, “The gas turbine engine includes a tangential on-board injector (TOBI) having: a TOBI body, a first TOBI airfoil disposed within the TOBI body”; Para. 0039).
Regarding claims 13 & 15, Anastas discloses the gas turbine engine as in claim 9 thus far, but fails to disclose wherein the plurality of airfoils each have a variable fillet extending between the airfoil and the first wall; wherein the plurality of airfoils each have a variable fillet extending between the airfoil and the second wall.  
Lee teaches an analogous structure in the form of a turbine nozzle having a first wall 26, a second wall 30, and a plurality of airfoils 12 (vanes) extending between the first and second walls, wherein the plurality of airfoils each have a variable fillet 44, 46, 48 extending between the airfoil 12 and the first wall 26 (Lee Fig. 3); wherein the plurality of airfoils each have a variable fillet 50, 52, 54 extending between the airfoil 12 and the second wall 30 (Lee Fig. 5).  

Regarding claim 16, Anastas in view of Lee teaches the gas turbine engine as in claim 13 thus far, but fails to teach wherein the fillet radius at the annular inlet is greater than the fillet radius at the annular exit.  
Lee teaches wherein the fillet radius of the variable fillet 44 between the first wall and the airfoil at the annular inlet is greater than the fillet radius at the annular exit (Lee Fig. 3, the fillet 44 at the leading edge of the airfoil is larger than the fillet 46 at the trailing edge of the airfoil, Para. 0023, “The leading edge 14 at the vane tip 20 is therefore enlarged with an increased fillet radius, compared to a prior art vane without the outer compound fillet 44”)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the on-board injector of Anastas to include a larger fillet radius at the annular inlet (i.e. at the leading edge of the airfoil), as taught by Lee, in order to .  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anastas in view of Snyder (US 2016/0153291).
Regarding claims 10-12, Anastas discloses the gas turbine engine as in claim 9 thus far, but fails to disclose wherein on-board injector supports the combustor and a first vane of the turbine via a support member; wherein the support member extends from the annular inlet of the on-board injector; and wherein the support member extends from the first wall of the on-board injector (Anastas does depict a support member in Fig. 1A, but does not explicitly state it supports the combustor and a first vane of the turbine).  
Snyder teaches a gas turbine engine (Snyder Fig. 1 & 2), including an on-board injector 92 (TOBI, Para. 0045, Snyder Fig. 2), including a support member 94 that supports a first vane 70 of the turbine 60 and the combustor 64 (Snyder Fig. 2, the support member 94 is coupled to both the platform 68 of first vane 70 and the radially inner wall of the combustor); wherein the support member 94 extends from the annular inlet of the on-board injector 92 (Snyder Fig. 2, the support member extends downstream of the annular inlet of the on-board injector); and wherein the support member 94 extends from the first wall 94B of the on-board injector 92 (Snyder Fig. 2, the support member extends radially outward and downstream of the first wall at the annular inlet as shown).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the support member supporting the combustor and first vane of the turbine, as taught by Snyder, into the gas turbine engine of Anastas, in order to provide a in this case the use of a support member supporting a combustor and a turbine first vane taught by Snyder), to obtain predictable results (in this case to provide a static structure to mount the downstream end of the combustor and the first vane of the turbine) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.  Such a configuration is also well-known in the art of gas turbine engines having tangential on-board injectors (see for example: Machlin US 4,807,433; Arness US 5,403,156; Glasspoole US 6,183,193; Durgin US 6,050,079). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anastas in view of Snyder, further in view of Lee.
Regarding claim 14, Anastas in view of Snyder teaches the gas turbine engine as in claim 10 thus far, but fails to teach wherein the plurality of airfoils each have a variable fillet extending between the airfoil and the second wall.  
Lee teaches an analogous structure in the form of a turbine nozzle having a first wall 26, a second wall 30, and a plurality of airfoils 12 (vanes) extending between the first and second walls, wherein the plurality of airfoils each have a variable fillet 50, 52, 54 extending between the airfoil 12 and the second wall 30 (Lee Fig. 5).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the on-board injector of Anastas to include a variable fillet extending between the airfoil and the first wall, and between the airfoil and the second wall, as taught by Lee, in order to provide the on-board injector with airfoils that possess a larger leading edge fillet radius that accelerates boundary layer flow and reduces horseshoe vortex strength, thereby improving efficiency of the injector (Lee Para. 0029).  The provision of a fillet also 

Pertinent Prior Art
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various tangential on-board injector arrangements, or airfoils having fillet extending between the airfoil and outer walls.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741